Citation Nr: 0025227	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-16 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to an increased evaluation for right lower 
extremity varicosities, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1957 to July 1960.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1998 
rating decision of the Denver, Colorado Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for right lower extremity varicosities and 
assigned a noncompensable disability evaluation effective 
February 20, 1998.  Service connection was denied for a heart 
disorder and for hemorrhoids.  An October 1999 rating 
decision, in pertinent part, increased the disability 
evaluation assigned for the veteran's service-connected right 
lower extremity varicosities to 10 percent effective February 
20, 1998.  The veteran has been represented throughout this 
appeal by the Colorado Division of Veterans Affairs.  

The Board observes that at an October 1998 hearing on appeal 
as well as in statements dated in October 1999 and at the May 
2000 hearing before a member of the Board, the veteran 
advanced contentions on appeal which the Board has construed 
as a claim for entitlement to an increased evaluation for his 
service-connected left lower extremity varicosities.  As this 
issue has neither been developed nor certified for review on 
appeal, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is competent evidence of a current heart disorder 
and evidence of either incurrence or aggravation during the 
veteran's period of service.  

2.  The veteran's hemorrhoids were not shown in service or 
for many years after service separation.  The record contains 
no objective evidence that hemorrhoids originated during 
service.  

3.  The veteran's right lower extremity varicosities are 
productive of no more than intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation or 
compression hosiery.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  The schedular criteria for an evaluation in excess of 10 
percent evaluation for right lower extremity varicosities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1995); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and 
Diagnostic Code 7120, 7803, 7804 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
service connection for a heart disorder and his claim for an 
increased evaluation for his service-connected right lower 
extremity varicosities are well-grounded and that all 
relevant facts have been properly developed.  As discussed 
below, the Board finds that the veteran's claim for service 
connection for hemorrhoids is not well-grounded and that, 
therefore, there is no further duty to assist the veteran 
with development of such claim.  

I.  Service Connection for a Heart Disorder

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records indicate that at the 
time of the March 1957 enlistment examination, there was a 
notation that he had rheumatic fever when he was ten years 
old and that there was no murmur.  His blood pressure was 
120/80.  An April 1957 examination report noted that the 
veteran had a grade III left parasternal murmur, which was 
harsh.  The blood pressure reading, at that time, was 138/88.  
An April 1957 hospital narrative summary indicated that the 
veteran was admitted with a left parasternal murmur.  It was 
noted that the veteran reported that he had rheumatic fever 
as a child, but that he did not know what symptoms he had.  
He specifically stated that he was told he had rheumatic 
fever.  It was reported that the veteran had a definite 
cardiac murmur which was of questionable significance.  The 
examiner indicated that he believed the murmur to be 
insignificant.  The diagnosis was observation, medical, 
evaluation of heart murmur, with no disease found.  

An October 1957 hospital narrative summary noted that the 
veteran was admitted with a two day history of malaise, fever 
and an unproductive cough.  It was noted that the veteran had 
grade I to II apical systolic murmur.  The veteran's blood 
pressure was 148/82.  The diagnosis was viremia.  A physician 
progress note during the veteran's hospitalization, indicated 
an impression of viremia, no organic heart disease and 
functional murmur.  The June 1960 separation examination 
report included a notation that the veteran was hospitalized 
in April 1957 for investigation of a cardiac murmur.  It was 
noted that no organic heart disease was found.  The blood 
pressure reading was 130/76.  There was also a notation that 
the veteran had a grade II blowing systolic murmur along the 
left border which varied in intensity and position.  

Private treatment records dated from July 1992 to August 1996 
indicated that the veteran was treated for several disorders.  
A January 1994 treatment entry from Dr. Daniel R. Lumian 
indicated that the veteran had a blood pressure reading of 
178/110.  A May 1994 entry noted that the veteran's blood 
pressure had increased since his last visit and that 
examination of his heart was negative.  A June 1994 report 
from Peter S. Quintero, M.D., indicated that the veteran had 
hypertension.  A September 1995 entry from Howard J. 
Kerstein, M.D., indicated an assessment which included high 
blood pressure as did an August 1996 entry.  

A June 1998 report from a life insurance company 
representative reported that the veteran applied for life 
insurance in 1976.  The representative stated that the 
veteran was denied, if he remembered correctly, for medical 
reasons due to a heart history.  An October 1998 VA treatment 
entry noted that the veteran reported that he had a history 
of rheumatic heart disease as a child.  

At an October 1998 hearing on appeal, the veteran testified 
that while training during service, he became tired and had 
trouble breathing and chest pains.  He indicated that he 
"fell out" and was sent to the hospital.  The veteran 
indicated that he was told to take it easy and that he did 
not have to do much of the rest of basic training.  He stated 
that his heart and chest problems affected him his whole 
life.  He reported that he was treated for a heart disorder 
within one year of service, but that the records of such 
treatment were not available.  

A December 1998 VA physician statement noted that he was 
requested to determine the existence and severity of any 
present rheumatic heart condition.  The physician reported 
that none of the vital information was currently available 
for review in the veteran's claims file or at the VA 
facility.  The physician commented that he was unable to 
fairly and completely evaluate the veteran's cardiac 
condition.  

A January 1999 report from Dr. Kerstein indicated that he had 
treated the veteran since 1995.  Dr. Kerstein reported that 
in March 1996, the veteran had transient chest pains and that 
an electrocardiogram revealed T wave changes in the 
precordial leads and a treadmill and cardiology consult were 
advised.  It was noted that the veteran then switched to 
another physician and came back in January 1999.  Dr. 
Kerstein indicated that examination revealed a systolic 
murmur and a cardiology evaluation was advised.  

The veteran underwent a VA general medical examination in 
September 1999.  The examiner noted that medical reports were 
available at the time of the examination.  It was noted that 
a diagnosis of rheumatic heart disease was not confirmed.  
The examiner stated that the record indicated that the 
veteran had rheumatic fever at age ten, but that the veteran 
was unable to confirm this.  The veteran reported that a week 
after entering service he "fell out" and was hospitalized 
and found to have a heart murmur.  It was noted that in 1996, 
the veteran developed atypical chest pain in the left 
precordium which could radiate to his left scapula.  The 
examiner reported that the veteran was very obtuse in his 
history and was a distracted historian.  The examiner 
indicated as to rheumatic heart disease, that there was no 
historical evidence to document such condition and that there 
was a normal clinical examination and echocardiogram and 
insufficient evidence to warrant a diagnosis of rheumatic 
heart disease.  As to atherosclerotic heart disease, the 
examiner noted that there was an abnormal electrocardiogram, 
but insufficient evidence to warrant a diagnosis of such 
condition.  

A September 1999 statement from a VA physician indicated that 
the electrocardiogram obtained as part of the veteran's 
September 1999 VA examination was abnormal.  The physician 
reported that there were abnormalities consistent with 
"anterolateral ischemia" (the anterior part of the heart 
muscle not getting enough oxygen).  It was noted that a 
cardiac ultrasound did not show any evidence of rheumatic 
heart disease.  

At the May 2000 hearing before a member of the Board, the 
veteran testified that he "fell out" during basic training 
and was sent to the hospital and was told that he had a heart 
murmur when he first came into service.  He stated that he 
had problems with his heart during his years in service.  The 
veteran reported that he was treated for a heart disorder 
within a year of separating from service.  He also indicated 
that no physicians ever told him that he had rheumatic fever.  
The veteran stated that Dr. Kerstein had told him that his 
heart murmur was made worse by service.  The veteran's wife 
also reported that Dr. Kerstein had indicated there was 
aggravation.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that at the time of the March 1957 
enlistment examination, he was noted to have had rheumatic 
fever when he was ten years old.  There was also a notation 
that there was no heart murmur.  However, an April 1957 
examination report indicated that the veteran had a grade III 
left parasternal murmur which was harsh.  An April 1957 
hospital narrative summary indicated a diagnosis of 
observation, medical, evaluation of heart murmur, with no 
disease found.  Additionally, the Board notes that the June 
1960 separation examination report noted that the veteran had 
a grade II blowing systolic murmur along the left border 
which varied in intensity and position.  The Board observes 
that the first clinical reference to any cardiovascular or 
heart disorder, subsequent to the veteran's period of 
service, was pursuant to a January 1994 treatment entry from 
Dr. Lumian which indicated a blood pressure reading of 
178/110.  Subsequent private treatment records referred to 
assessments including hypertension.  Further, a June 1998 
report from a life insurance company representative reported 
that the veteran was denied life insurance in 1976 for 
medical reasons due to a heart history.  

The Board notes that a September 1999 VA general medical 
examination report indicated that there was insufficient 
evidence to warrant a diagnosis of rheumatic heart disease 
and insufficient evidence to warrant a diagnosis of 
atherosclerotic heart disease.  However, the examiner did 
indicate that there was an abnormal electrocardiogram.  
Additionally, a September 1999 statement from a VA physician 
indicated that the electrocardiogram's abnormalities were 
consistent with "anterolateral ischemia" (the anterior part 
of the heart muscle not getting enough oxygen).  Therefore, 
the Board observes that the medical evidence of record does 
indicate that the veteran has a current heart disorder.  
Additionally, the service medical records do indicate the 
possibility of the incurrence of a heart murmur during 
service or of an increase in severity of such disorder during 
that period.  The March 1957 enlistment examination report 
specifically noted that there was no murmur at that time, 
although subsequent records referred to variously described 
heart murmurs.  The Board notes that subject to rebuttal, the 
veteran is appropriately to be afforded the presumption of 
soundness under the particular facts of this case.  38 
U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(b) (1999).  The veteran has also alleged in 
statements and testimony on appeal, that he was treated 
during service for heart complaints and to continuity of 
treatment for such disorder after service.  Therefore, in 
consideration of the evidence of record, and in presuming the 
evidence to be credible as required for well-groundedness 
purposes, the Board finds that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
a heart disorder.  

II.  Service Connection for Hemorrhoids

The veteran's service medical records do not refer to 
complaints of or treatment for hemorrhoids.  The June 1960 
separation examination report included a notation that the 
veteran's anus and rectum were normal.  

Private treatment records dated from July 1992 to August 1996 
indicated that the veteran was treated for several disorders.  
A June 1998 VA vascular examination report referred to other 
disorders as did an October 1998 VA treatment entry.  

At the October 1998 hearing on appeal, the veteran testified 
that he had hemorrhoids during service and that he would 
sometimes have bleeding.  The veteran reported that when he 
was discharged the examiner told him that he was going to 
note a rectal tag on his record.  He stated that he learned 
about the tags at that time.  The veteran stated that he has 
suffered bleeding since that time.  

The veteran underwent a VA general medical examination in 
September 1999.  He reported that his hemorrhoids were first 
noted in 1960.  The veteran indicated that he would have 
bleeding approximately a dozen times a year, but that he did 
not have burning or itching.  The examiner reported that the 
veteran had external hemorrhoids that were on the left side 
of the anal orifice.  The hemorrhoids were non-thrombosed.  
The diagnoses included external hemorrhoids as described.  

At the May 2000 hearing before a member of the Board, the 
veteran testified that he first discovered he was having 
problems with rectal tags when he was discharged.  He stated 
that the examiner reported that he would note that the 
veteran had a rectal tag.  The veteran indicated that after 
discharge he did receive treatment for hemorrhoids and he was 
given a "salve" to use.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient evidence supportive of 
a finding that the veteran's claimed hemorrhoids became 
manifest or otherwise originated during his period of 
service.  The veteran's service medical records make no 
reference to complaints of or treatment for hemorrhoids.  The 
Board notes that the first clinical reference to hemorrhoids 
was pursuant to a September 1999 VA general medical 
examination, more than thirty-nine years after the veteran's 
separation from service, which noted that the veteran 
reported that his hemorrhoids were first noted in 1960.  The 
examiner reported that the veteran had external hemorrhoids 
which were on the left side of the anal orifice.  The 
diagnoses included external hemorrhoids as described.  The 
Board notes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board notes that the VA general medical examination 
report, noted above, solely indicated that the veteran 
reported that he had hemorrhoids since 1960.  Such 
information was apparently based only on the history provided 
by the veteran.  There is no clinical evidence of hemorrhoids 
actually documented until a point many years after the 
veteran's separation from service.  

The Board observes that the veteran has alleged in testimony 
and statements on appeal that his claimed hemorrhoids 
originated during his period of service.  The Board notes, 
however, that the veteran is not competent, as a lay person, 
to assert that a relationship exists between his period of 
service and such disorder, or to otherwise assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
notes that it is certainly within the province of the veteran 
to describe hemorrhoidal manifestations during service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing of a hemorrhoid disorder 
during the veteran's period of service or otherwise relate 
the existence of such disability, which may exist at present, 
to the veteran's period of service.  Gregory v. Brown, 8 
Vet.App. 563 (1996).  The probative medical evidence simply 
fails to indicate any relationship or nexus between the 
claimed hemorrhoid disorder and the veteran's period of 
service.  See Caluza.  Further, there are no physician 
statements or treatment reports of record which reasonably 
demonstrate such a relationship.  Therefore, in the absence 
of sufficiently probative evidence establishing that the 
claimed disorder originated during the veteran's period of 
service, the Board concludes that the veteran's claim for 
service connection for hemorrhoids, is not plausible and, 
therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

III.  Increased Evaluation for Right Lower Extremity 
Varicosities

The Board notes that according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  


A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with varicose veins on multiple occasions.  A 
January 1960 treatment entry noted that the veteran had 
varicose veins and that he was in pain for two weeks.  A 
January 1960 clinical record report also noted that the 
veteran had varicose veins of the legs.  An additional 
January 1960 consultation report reported the veteran had a 
history of severe varicose veins.  Further, a February 1960 
entry noted that the veteran did not have much in the way of 
varicose veins.  The examiner reported that he believed that 
the veteran had some superficial phlebitis.  An April 1960 
report noted that the veteran had no visible varicose veins, 
no palpable varicose veins and no varicose veins.  The 
examiner stated that the veteran did complain of discomfort 
with long standing.  The examiner reported that there was a 
question of using elastic stockings.  

Private treatment records dated from July 1992 to August 1996 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA vascular examination in June 1998.  
He indicated that he had been treated with support hose and 
"pain pills".  The veteran also stated that he had visible 
varicosities on the left lower extremity and that his legs 
ached and would occasionally be fatigued.  The veteran 
reported that he developed intermittent cramping in both his 
legs with symptoms being precipitated by prolonged standing 
or walking.  He noted that he treated himself by sitting down 
and elevating his lower extremities.  He denied a history of 
lower extremity edema, stasis dermatitis or ulceration.  The 
examiner reported that the veteran had normal muscle, bulk, 
tone and strength of the lower extremities.  The examiner 
indicated that the veteran had a few superficial 1-2 mm 
varicosities involving a small area of the left medial thigh.  
The examiner noted that the veteran had no peripheral edema 
and no evidence of inflammation, pigment change or rash.  
There was also no ulceration, hair loss, or neuropathy.  As 
to the right lower extremity, the examiner indicated that 
there was no evidence of varicosities, edema, stasis 
dermatitis, pigment change, or ulceration.  The examiner 
noted that the veteran did have complaints of mild fatigue 
with prolonged standing and intermittent lower extremity 
cramping relieved with rest and compression stockings.  The 
examiner commented that there was insufficient clinical 
evidence to warrant a diagnosis of varicose veins or venous 
insufficiency.  

In September 1998, service connection was granted for right 
lower extremity varicosities.  A noncompensable disability 
evaluation was assigned effective February 20, 1998.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 
noncompensable evaluation is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent evaluation 
requires intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. Part 4, Diagnostic Code 7120 (1999).  

An October 1998 VA treatment report noted that the veteran 
was seen with complaints of varicose veins in both legs.  The 
veteran indicated that he had a problem with pain in his legs 
with prolonged standing as well as bulging veins since basic 
training.  It was noted that the veteran described painful 
burning sensations in the legs which were worse with walking.  
The examiner reported that there was mild venous enlargement 
of the right lateral knee.  The impression was varicose veins 
versus restless leg syndrome.  

At the October 1998 hearing on appeal, the veteran testified 
that there was discoloration of the skin surface of the right 
leg.  He indicated that it was darker on the right side at 
the back of the knee and back of the thigh.  The veteran 
indicated that he would take "pain pills" for his varicose 
veins.  He also stated that his legs would swell and that he 
would have cramping.  The veteran reported that the swelling 
did not occur everyday, but that it would happen if he was 
standing too long.  He noted that there was aching in his 
legs, that they would become tired easily and that he would 
wear stockings.  

The veteran underwent a VA general medical examination in 
September 1999.  The examiner noted that there was no 
clubbing, cyanosis or edema of the extremities.  The 
diagnoses referred to other disorders.  

An October 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
lower extremity varicosities to 10 percent effective February 
20, 1998.  The 10 percent disability evaluation has remained 
in effect.  

At the May 2000 hearing on appeal, the veteran testified that 
he had varicose veins all the way from the bottom of his leg 
all the way up the back and on the inside.  He indicated that 
sometimes he could hardly get out of bed because of his legs.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than intermittent 
edema of the right lower extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery.  38 C.F.R. Part 
4, Diagnostic Code 7120 (1999).  A September 1999 VA general 
medical examination report noted that there was no clubbing, 
cyanosis or edema of the extremities.  Additionally, the 
Board notes that an October 1998 VA treatment report 
indicated that the veteran was seen with complaints of 
varicose veins in both legs.  The veteran reported, at that 
time, that he had a problem with pain in his legs with 
prolonged standing as well as bulging veins since basic 
training.  The veteran also described painful burning 
sensations in the legs which were worse with walking.  The 
examiner reported that there was mild venous enlargement of 
the right lateral knee and indicated an impression of 
varicose veins versus restless leg syndrome.  

Additionally, the Board observes that the examiner, pursuant 
to a June 1998 VA vascular examination, indicated that there 
was no evidence of varicosities, edema, stasis dermatitis, 
pigment change, or ulceration as to the veteran's right lower 
extremity.  The examiner noted that the veteran did have 
complaints of mild fatigue with prolonged standing and 
intermittent lower extremity cramping relieved with rest and 
compression stockings.  The examiner specifically commented 
that there was insufficient clinical evidence to warrant a 
diagnosis of varicose veins or venous insufficiency.  The 
Board observes that the medical evidence clearly fails to 
indicate that the veteran suffers from persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema as required 
for a 20 percent disability evaluation pursuant to the 
appropriate schedular criteria noted above.  The Board 
observes that in testimony on appeal, the veteran has alleged 
that he had discoloration of the skin surface of the right 
leg.  Additionally, the veteran has alleged that he had 
swelling of the legs, although not every day, as well as 
varicose veins all the way from the bottom of his leg up the 
back and on the inside.  However, the Board observes that the 
medical evidence of record, specifically the October 1998 VA 
treatment report as well as the examinations reports 
discussed above, does not refer to such symptomatology.  
Therefore, the Board concludes that the 10 percent evaluation 
sufficiently provides for the veteran's present level of 
disability.  Accordingly, an increased evaluation for right 
lower extremity varicosities is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  



ORDER

The claim of entitlement to service connection for a heart 
disorder is well-grounded.  To this extent only, the appeal 
is granted.  Service connection for hemorrhoids is denied.  
An increased evaluation for right lower extremity 
varicosities is denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a heart disorder.  In reviewing the record, 
the Board notes that the veteran was last afforded a VA 
general medical examination in September 1999.  As noted 
pursuant to the discussion above, the examiner reported that 
the medical reports were available at the time of the 
examination.  It was noted that the record indicated that the 
veteran had rheumatic fever at the age of ten, but that such 
diagnosis was not confirmed.  The veteran reported that a 
week after entering service he "fell out" and was 
hospitalized and found to have a heart murmur.  It was 
reported that in 1996, the veteran developed atypical chest 
pain in the left precordium which could radiate to his left 
scapula.  The examiner indicated, as to rheumatic heart 
disease, that there was no historical evidence to document 
such condition and that there was a normal clinical 
examination and echocardiogram and insufficient evidence to 
warrant a diagnosis of rheumatic heart disease.  As to 
atherosclerotic heart disease, the examiner noted that there 
was an abnormal electrocardiogram, but insufficient evidence 
to warrant a diagnosis of such condition.  Additionally, the 
Board observes that a September 1999 statement from a VA 
physician indicated that a September 1999 electrocardiogram 
showed abnormalities consistent with "anterolateral 
ischemia" (the anterior part of the heart muscle not getting 
enough oxygen).  

Further, the Board observes that the veteran's service 
medical records indicate that at the time of the March 1957 
enlistment examination, there was a notation that he had 
rheumatic fever when he was ten years old and that there was 
no murmur.  However, an April 1957 examination report noted 
that the veteran had a grade III left parasternal murmur, 
which was harsh.  An April 1957 hospital narrative summary 
indicated a diagnosis of observation, medical, evaluation of 
heart murmur, with no disease found.  The June 1960 
separation examination report included a notation that the 
veteran had a grade II blowing systolic murmur along the left 
border which varied in intensity and position.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence of possible aggravation 
of a heart disorder during the veteran's period of service, 
the lack of a clear diagnosis as to the veteran's present 
heart pathology and an opinion as to the etiology of any such 
disorder and in consideration of the Court's holdings in 
Colvin and Halstead, the Board concludes that a VA 
cardiovascular examination would be helpful in resolving the 
issue raised by the instant appeal.  

Additionally, the Board observes that at the May 2000 hearing 
on appeal, the veteran testified that Dr. Kerstein told him 
that his heart murmur was aggravated during his period of 
service.  As the veteran has specifically alleged that Dr. 
Kerstein has made statements supportive of his claim, the 
Board is of the view that further development in this regard 
is also appropriate prior to appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
purpose of the examination is for the 
examiner to review the file and to 
express a reasoned opinion as to whether 
a heart murmur had origins during 
service, or increased in severity during 
service, as well as whether any aspect of 
the veteran's current heart pathology can 
otherwise be attributed to service.  A 
complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

3.  The RO should take appropriate steps 
necessary to contact Dr. Kerstein and 
invite him to furnish a statement 
verifying that it is his opinion that the 
veteran's heart murmur increased in 
severity during his period of service.  
Reasoning for any such opinion advanced 
on behalf of the veteran should be set 
forth.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



